On September 30,1997, it was ordered, adjudged and decreed that the said defendant be punished by imprisonment in the Montana Women’s Prison at Billings, Montana, for the term of ten (10) years to run concurrently with the sentences received in criminal cause numbers DC 96-453 and 96-925. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 5 days. It is further ordered that the execution of the last six (6) years of said prison sentence this day imposed on said defendant, as hereinafter set forth, be and the same hereby is suspended, and said defendant is hereby placed on probation for the last six (6) years of said period of ten (10) years to run concurrently with the sentences received in criminal cause numbers DC 96-453 and 96-925, and the Court retains jurisdiction of said defendant in the above-entitled cause during the entire term of the last six (6) years of said imprisonment above-mentioned, and said prison sentence is suspended upon conditions to be performed and kept by said defendant during this term of probation. The defendant is further notified that the law imposes upon her the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that she is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to stat*48ute 46-18-236, Montana Code Annotated, plus the sum of Five Dollars ($5.00) for Court Automation Surcharge. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty-Five Dollars ($25.00) to the Treasurer of this County. It is further ordered, adjudged and decreed that if the defendant fails to comply with any of the above-conditions, a bench warrant of arrest will be issued, the defendant apprehended, and the said defendant will be required to appear before this Court for further proceedings.
Done in open Court this 10th day of April, 1998.
DATED this 16th day of April, 1998.
On April 10, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was represented by Margaret Gallagher, Deputy County Attorney.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended so that the defendant is sentenced to the Department of Corrections for the remainder of her sentence instead of the Women’s Correctional System. All other terms of the sentence shall remain the same.
The reason for the change is that it allows the Department of Corrections to place the defendant where they deem most appropriate.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Terri Humphrey for representing herself in this matter and Margaret Gallagher, Deputy County Attorney, for representing the State.